        Case 3:14-cv-02400-RS Document 174 Filed 10/12/18 Page 1 of 2



 1   ADAM J. GUTRIDE (State Bar No. 181446)
     adam@gutridesafier.com
 2   SETH A. SAFIER (State Bar No. 197427)
     seth@gutridesafier.com
 3   KRISTEN G. SIMPLICIO (State Bar No. 263291)
     kristen@gutridesafier.com
 4   GUTRIDE SAFIER LLP
     100 Pine Street, Suite 1250
 5   San Francisco, California 94111
     Telephone: 415.271.6469
 6   Facsimile: 415.449.6469

 7   HASSAN A. ZAVAREEI (State Bar No. 181547)
     TYCKO & ZAVAREEI LLP
 8   1828 L Street, N.W., Suite 1000
     Washington, DC 20036
 9   Telephone: (202) 973-0900
     Facsimile: (202) 973-0950
10
     Attorneys for Plaintiffs
11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14
     SCOTT KOLLER, CAROLYN BISSONETTE,             CASE NO. 14-cv-2400 (RS)
15   CECE CASTORO, STEPHEN FREIMAN,
     DIANE GIBBS, DARLENE WILLIAMS, and            DECLARATION OF SETTLEMENT
16   ROBERT GLIDEWELL, on behalf of                ADMINISTRATOR
17   themselves, the general public and those
     similarly situated,
18
     Plaintiffs,
19
                    v.
20
21   MED FOODS, INC., and DEOLEO USA, INC.

22   Defendants.

23

24

25

26
27

28
          Case 3:14-cv-02400-RS Document 174 Filed 10/12/18 Page 2 of 2



 1           I, TROY WALITSKY, hereby declare under penalty of perjury as follows:
 2
     1.      I am a project manager at the class action notice and settlement administration firm,
 3
     Angeion Group, LLC (“Angeion”). I am fully familiar with the facts contained herein based upon
 4
     my personal knowledge.
 5
     2.      The deadline for Settlement Class Members to submit a Claim Form was September 28,
 6

 7   2018. As of October 11, 2018, Angeion has not received a Claim Form submission from Wanda

 8   Cochran or Wanda J. Cochran.
 9

10

11           I hereby declare under penalty of perjury that the foregoing is true and correct.

12   Dated: October 12, 2018
                                                                   ______________________________
13                                                                 TROY WALITSKY
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                 -1-
                                      DECLARATION OF TROY WALITSKY
